Title: To John Adams from James McHenry, 14 March 1798
From: McHenry, James
To: Adams, John



War Office 14 March 1798

The Secry. of War, respectfully submits the following result of his reflexions, on the questions propounded yesterday by the President.
Q. Will it be advisable to present immediately to Congress, the whole of the communications from our ministers in France, with the exception of the names of the persons employed by the minister Talyrand, to exhibit and enforce his requisitions for a bribe, under an injunction of secrecy as to that particular?
From the Secry’s recollection of the communication from our ministers, it appears, that the Derectory, among other things, require 1st. A bribe for their minister and four of their corps, of £50,000 Stg. 2d. A loan, for national purposes, equivalent to the amount of the value of the cargoes of American vessels to which have been captured, as prerequisites to their agreeing to a suspension of their orders to capture our vessels.
These conditions being such as the U.S. ought not to consent to; the second especially as involving in its nature a violation of our neutrality, or a war with England, and there not appearing any reasonable ground to expect better conditions will be offered, a full disclosure therefore to Congress of the requirements and disposition of the Derectory, seems, under all the circumstances of the case, to be advisable and proper.
There are objections no doubt to making this disclosure. It may be supposed. 1. To affect the personal safety of our ministers. 2. As an insurmountable obstacle to any future negotiations with the men whose depravity it thus exposes. 3d. As premature, inasmuch, as another effort was to be made by our ministers, and as the shipwreck of the Derectory’s project against England, might happen in the mean time, and incline them to reasonable terms of accommodation with this country.
To the first objection it may be answered. That the agents of the French minister required, that their names only, not their propositions should be concealed. That the Secry. recollects no expression in the letters of our ministers to the Secry. of State, or any of their friends, which indicated an expectation on their part, that their communication to the Executive should not be laid before Congress with the aforesaid exception. It must more over be well known to the Derectorial minister, Talyrand, and the Derectory, that a bribe of £50,000 Stg. could not be obtained without a reference of the subject to Congress. On the whole, it is to be presumed, as our ministers have suggested no precautions on this point, that they apprehended, should they remain in Paris, no personal restraints from the naked truth being told to Congress, or they thought the conjuncture demanded that they should hazard something for the public good.
As to the 2 objection. This no doubt is deserving of attention. The men who rule in the Directory will it is probable use their endeavours to continue in it & may be successful. But be this as it may, it will not be the President who will divulge the requisition of the French minister for himself and the Derectory, if it should come to be , publeckly known, but the Congress, to whom he will recommend its being kept a secret.
With respect to the 3d objection. It cannot with propriety be called a premature act to lay before Congress the proceedings of our ministers as far as is known, in one of the most important transactions which can affect the U.S. Neither can it be fairly characterised as improper or precipitate to submit the extraordinary demands of the Directorial agents  when it appears,  that notwithstanding  our ministers had projected another experiment to be formally heard, yet that they entertained, on the 8 of Jany.,  following the   determination, no hope of its proving successful. So far therefore, as their opinion is to guide, no new or more favourable propositions are to be looked for on the part of the derectory, from this experiment.
Q. Ought the President then, to recommend in his message an immediate declaration of war?
Seeing that France has qualified her hostility, and made no discrimination between the U.S. and other neutral nations, as it respects their trade, and that she holds out terms of accommodation, tho’ humiliating and inadmissible in their present nature and form, it would seem more conformable to such a state of things, to an apparent pending negotiation and probable or possible events in Europe, were the President to recommend a qualified hostility, or a vigorous defensive plan competent to meet and maintain open hostility, instead of an immediate declaration of war. Such a procedure as this, while it secures the objects essential and preparatory to a state of open war, involves in it the fewest evils, and the greatest number of possible chances and advantages.
Taking this ground therefore, as the least exceptionable and safest, under all circumstances, it follows. That the President should inform Congress by message, couched in a firm & temperate stile of the ill success of the attempt to negotiate, lament the circumstance, advert to all the leading points that may be made public, and refer to an accompanying confidential communication for other particulars attending it.
That he should declare, that the situation in which the country is placed by this  unexpected event, demands the most decisive measures, as well to meet present and increased aggressions, as provide against more formidable and eventual dangers, and shew to the world, that while, we seek peace, we are determined to encounter the last state of hostility rather than relinquish our honour, our dignity and right to self government and Independence.
That the following may be noticed among the measures which will require the deliberations of Congress.
That as France has formally violated and set aside the treaties between her and this Country, they ought to be formally suspended by the U.S, since the observance of them on one side and not on the other can only serve to produce inconveniences and embarrassment.
That the decree proposed by the Derectory to capture our vessels, and a total change in circumstances, and the relations by treaties between France and this Country, render it expedient, that the merchants should be no longer restrained from exercising the right to arm to protict their property; that to this end, the President will annul the circular letter on this subject, and therefore submits it to Congress to prescribe such regulations and penalties in the case as may be thought proper and necessary.
That a further naval protection to the trade than can be afforded by this measure and the frigates seems indispensible. That a power should be given to provide and equip, at such time and by such means as may be judged best, a number of ships of the line and sloops of war for convoys and the security of our coast and harbours.
That an augmentation of the military establishment and an auxiliary or provisional army is necessary for the same purpose.
That to provide for these measures and the current expences of government will no doubt call for an augmentation of revenue and be cheerfully acquiesced in by his fellow citizens in a crisis so eventful &c &c
All which is respectfully submitted

James McHenry